

OPTION EXCHANGE AGREEMENT


This agreement (the “Agreement”) is entered into as of August 11, 2011, between
Skinny Nutritional Corp., a Nevada corporation (the “Company”) and the
undersigned holder of securities of the Company whose name appears on the
signature page annexed hereto (the “Securityholder”). The Company and the
Securityholders are referred to collectively herein as the “Parties”.


RECITALS:


WHEREAS, the Company has determined that it is in the best interests of its
shareholders that the Company offer to acquire certain outstanding options to
purchase shares of Common Stock of the Company held by certain of the Company’s
employees from the holders thereof (the “Transaction”); and


WHEREAS, the undersigned Securityholder of the Company has determined it to be
in his or her best interests to accept the Transaction upon the terms and
conditions contained herein.


NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, and other good and valuable consideration, the Parties agree
as follows.


1.           Definitions


For purposes of this Agreement:


“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control”, when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.


“Confidential Information”  means any information which has been or is
concurrently herewith  provided to a Securityholder (i) in connection with this
Agreement, which is identified as, or should be reasonably understood to be,
confidential to the Company, and/or  (ii) as a result of the Securityholder’s
investment in or employment by the Company (whether as an employee or consultant
or otherwise),  including, but not limited to, trade secrets and confidential
information disclosed to the Securityholders or known by them as a consequence
of their transactions with the Company, whether or not pursuant to this
Agreement, and not generally known in the industry, concerning the Company’s
business, finances, methods, operations, know-how, trade secrets, data,
technical processes and formulas, source code, product designs, sales, cost and
other unpublished financial information, product and business plans,
projections, marketing data, information, research and development, customers,
pricing and information relating to proposed expansion and this Agreement and
all exhibits hereto.


“Exchange Ratio” has the meaning set forth in Section 2(a) herein.

 
1

--------------------------------------------------------------------------------

 


“Options” shall mean those options to purchase shares of Common Stock of the
Company beneficially owned by a Securityholder to be exchanged pursuant to this
Agreement and which are indicated on the signature page to this Agreement.


“Option Certificate” shall mean a certificate representing the Options to
purchase shares of Common Stock of the Company beneficially owned by a
Securityholder.


“Person” means an individual, a partnership, a corporation, a limited liability
company or partnership, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, or a governmental entity (or any
department, agency, or political subdivision thereof).


“Shares” shall mean all shares of Common Stock of the Company, par value $.001
per share.


“Transfer” A Person shall be deemed to have effected a “Transfer” of a security
if such person directly or indirectly: (i) sells, pledges, encumbers, grants an
option with respect to, transfers or disposes of such security or any interest
in such security or (ii) enters into an agreement or commitment providing for
the sale of, pledge of, encumbrances of, grant of an option with respect to,
transfer of or disposition of such security or any interest therein.


2.            Offer to Exchange Options


(a)           Basic Transaction.  Subject to the terms and conditions of this
Agreement, the Company hereby offers to purchase from the undersigned
Securityholder the Options beneficially owned by the undersigned, as set forth
on the Securityholder’s signature page to this Agreement in exchange for such
number of Shares on a basis of 0.80 shares for each Option (the “Exchange
Ratio”) as set forth in clause 2(d) hereof. All fractional Shares resulting from
the Transaction shall be rounded up or down to the nearest whole share.


(b)           The Closing. The closing of the Transaction contemplated by this
Agreement (the “Closing”) shall be deemed to take place at the offices of the
Company, at 5:00 p.m. local time on the date that the holders of the Options
entering into this Transaction have satisfied the conditions to closing
described below (the “Closing Date”).


(c)           Deliveries at the Closing.  At or the prior to the Closing, (i)
the  Securityholder  will deliver to the Company the Option Certificates and
other documents as set forth below and (ii) the Company will deliver to the
Securityholder the various certificates, instruments, and documents as set forth
below:


(i)          On or before 5:00 pm on the Closing Date, in order to accept this
offer, the  Securityholder shall deliver to the Company, an executed copy of
this Agreement and all original Option Certificates owned by Securityholder that
are to be exchanged in this Transaction; and


(ii)         Within 10 business days of receipt of the documents to be delivered
by the Securityholder in clause (i) above, the Company shall deliver to the
Securityholder the Shares.

 
2

--------------------------------------------------------------------------------

 


IF YOU HAVE NEVER RECEIVED, OR HAVE MISPLACED, A PHYSICAL CERTIFICATE FOR YOUR
OPTIONS, PLEASE CHECK THE BOX ON THE SIGNATURE PAGE AND COMPLETE THE AFFIDAVIT
ANNEXED TO THIS AGREEMENT AT APPENDIX B (THE “AFFIDAVIT”).
 
(d)           Exchange of Options.  Upon delivery of the Securityholder’s
Options to the Company (or, if appropriate, the Affidavit(s)) together with an
executed copy of this Agreement, subject to the Company’s acceptance thereof,
the Options owned by Securityholder will be deemed converted automatically into
the right to receive that number of Shares determined according to the Exchange
Ratio.


(e)           If any Shares are to be issued in a name other than the name in
which the Options surrendered in exchange therefor is registered, it will be a
condition of the issuance thereof that (i) the Options so surrendered will be
properly endorsed and otherwise in proper form for transfer and accompanied by
all other documents required to evidence and effect such transfer and (ii)
either (x) that the Person requesting such exchange will have paid any transfer
or other taxes required by reason of the issuance of a certificate for
the  Shares in a name other than the name of the registered holder of the
Options surrendered or (y) established to the satisfaction of the Company, or
any agent designated by the Company, that such tax has been paid or is not
applicable.


(f)           The Company will be entitled to deduct and withhold from the
consideration otherwise payable pursuant to this Agreement to any holder of
Options such amounts as the Company (or any Affiliate thereof) shall determine
in good faith they are required to deduct and withhold with respect to the
making of such payment under the Internal Revenue Code, or any provision of
federal, state, local or foreign tax law. To the extent that amounts are so
withheld by the Company, such withheld amounts will be treated for all purposes
of this Agreement as having been paid to the holder of the Options in respect of
whom such deduction and withholding were made by the Company.


(g) Additional Documents.  The Securityholder hereby covenants and agrees to
execute and deliver any additional documents necessary or desirable, in the
reasonable opinion of the Company, to carry out the intent of this Agreement.


3.            Reliance on Certain Reports Filed Under the Securities Exchange
Act of 1934 and Other Information.


(a)           Annual Report on Form 10-K for the year ended December 31, 2010.
On April 15, 2011, the Company filed its Annual Report on Form 10-K for the year
ended December 31, 2010 (the “2010 Annual Report”) with the United States
Securities and Exchange Commission (the “SEC”).


(b)           Quarterly Reports on Form 10-Q. On May 20, 2011, the Company filed
its Quarterly Report on Form 10-Q for the quarter ended March 31, 2011, with the
SEC (the “2011 Quarterly Report”).


(c)           Current Reports on Form 8-K. The Company has filed Current Reports
on Form 8-K (including amendments to Current Reports on Form 8-K/A) with the SEC
on the following dates during the fiscal year ending December 31, 2011: January
21, 2011, February 28, 2011, March 16, 2011, June 22, 2011 and July 20, 2011
(excluding Current Reports on Form 8-K deemed to have been furnished rather than
filed with the SEC, the “Current Reports”).

 
3

--------------------------------------------------------------------------------

 


(d)           Reliance on Information.  The Securityholder has read and
understood the “Risk Factors” attached as Appendix A hereto (the “Risk
Factors”).


(e)           Acknowledgement and Confirmation. The undersigned hereby agrees
and acknowledges that it has been advised that the Company has filed with the
SEC the 2010 Annual Report, the 2011 Quarterly Report and the Current Reports
(collectively, the “SEC Reports”) and that it has either obtained or has access
to (through the public website of the SEC or otherwise) the SEC Reports and the
Risk Factors. Each Securityholder is urged to read the Risk Factors and the SEC
Reports in their entirety. The undersigned further agrees that it has taken the
opportunity to review such SEC Reports and Risk Factors in their entirety,
including the risk factors described in such SEC Reports, and that it has
considered all factors that it deems material in deciding on the advisability of
investing in the Company’s securities.


4.           Representations by the Company.


The Company hereby represents and warrants to the Securityholders as of the date
of this Agreement as follows:


(a)        The Company is duly organized, validly existing and in good standing
under the laws of its state of incorporation, with all requisite power and
authority to own, lease, license, and use its properties and assets and to carry
out the business in which it is engaged, except where the failure to have or be
any of the foregoing may not be expected to have a material adverse effect on
the Company’s presently conducted businesses.  The Company is not in violation
of any of the provisions of its certificate of incorporation, bylaws or other
organizational or charter documents. The Company is duly qualified to transact
the business in which it is engaged and is in good standing as a foreign
corporation in every jurisdiction in which its ownership, leasing, licensing or
use of property or assets or the conduct of its business make such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in (i) a material and adverse effect on the legality,
validity or enforceability of this Agreement, (ii) a material and adverse effect
on the results of operations, assets, prospects, business or condition
(financial or otherwise) of the Company, taken as a whole, or (iii) an adverse
impairment to the Company’s ability to perform on a timely basis its obligations
hereunder (any of (i), (ii) or (iii), a “Material Adverse Effect”).


(b)        The Company has the requisite corporate power and authority to enter
into, deliver and consummate the transactions contemplated by this Agreement, to
issue and sell the Shares, to deliver the Shares and otherwise to carry out its
obligations hereunder. The execution and delivery of this Agreement and the
consummation by it of the transactions contemplated thereby have been duly
authorized by the Company and no further action is required by the Company in
connection therewith. When executed and delivered by the Company, this Agreement
will constitute the legal, valid and binding obligation of the Company,
enforceable as to the Company in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization,
arrangement, fraudulent conveyance or transfer, moratorium or other laws or
court decisions, now or hereinafter in effect, relating to or affecting the
rights of creditors generally and as may be limited by general principles of
equity and the discretion of the court having jurisdiction in an enforcement
action (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 
4

--------------------------------------------------------------------------------

 

(c)        The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate of incorporation or bylaws, or (ii) violate, conflict
with, or constitute a default or breach (or an event that with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.


(d)        The Shares have been duly authorized and, when issued and paid for in
accordance with this Agreement, will be duly and validly issued, fully paid and
nonassessable, will not be issued in violation of any preemptive or other rights
of stockholders, and will be issued free and clear of all liens and
encumbrances, other than restrictions on transfer under applicable securities
laws.


5.           Representations by the Securityholder.


The Securityholder represents and warrants to the Company as of the date of this
Agreement as follows.


(a)        Owenership; Authority. The Securityholder is the beneficial owner of
the Options indicated on the Securityholder signature page of this Agreement,
free and clear of any liens, claims, options, rights of first refusal, co-sale
rights, charges or other encumbrances and has the full power and authority to
make, enter into and carry out the terms of this Agreement and this Agreement
constitutes a valid and binding obligation of the Securityholder.


(b)        Own Account. The Securityholder understands that the Shares are
“restricted securities” and have not been registered under the Securities Act of
1933, as amended (the “Securities Act”) or any applicable state securities law
and is acquiring the Shares as principal for its own account and not with a view
to or for distributing such Shares or any part thereof in violation of the
Securities Act or any applicable state securities law, has no present intention
of distributing any of such Shares in violation of the Securities Act or any
applicable state securities law and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Shares in violation of the Securities Act or any applicable
state securities law. The Securityholder is acquiring the Shares hereunder in
the ordinary course of its business. The Securityholder does not have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Shares. The Securityholder will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Shares, nor will the Securityholder engage in any short sale that results in a
disposition of any of the Shares by the Securityholder, except in compliance
with the Securities Act and the rules and regulations and any applicable state
securities laws.

 
5

--------------------------------------------------------------------------------

 

(c)        General Solicitation.  The Securityholder is not purchasing the
Shares as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media,
broadcast over television or radio, disseminated over the Internet or presented
at any seminar or any other general solicitation or general advertisement. In
entering into this Agreement and in purchasing the Shares, the Securityholder
further acknowledges that it has either a pre-existing personal or business
relationship with either the Company or any of its officers, directors or
controlling person, of a nature and duration such as would enable a reasonable
prudent investor to be aware of the character, business acumen, and general
business and financial circumstances of the Company and an investment in the
Shares.
 
(d)        Experience; Access to Information. The Securityholder, either alone
or together with its representative, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the Transaction and an investment in the Company’s
Shares and have so evaluated the merits and risks of the Transaction. The
Securityholder acknowledges that it has received such information requested by
it concerning the business, management and financial affairs of the Company in
order to evaluate the merits and risks of this investment and it has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Shares and the merits and risks of
investing in the Shares; (ii) access to information about the Company and its
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. The Securityholder
has either obtained copies of, or has access to (through the public website of
the SEC or otherwise), the Company’s SEC Reports. The Securityholder has
carefully reviewed all information provided to it, has had the opportunity to
review the Company’s SEC Reports, and has carefully evaluated and understands
the risks described therein related to the Company and an investment in the
Company, and has considered all factors that it deems material in deciding on
the advisability of investing in the Company’s securities.


(e)        Investment Risks. The Securityholder acknowledges and agrees that
investing in the Company’s securities involves risks and that the Company’s
operating results and financial condition have varied in the past and may in the
future vary significantly depending on a number of factors. The Securityholder
acknowledges and agrees that it has evaluated and understands the risks
regarding investing in the Company’s securities, including the risks identified
in this Agreement, including the Risk Factors, and the risk factors described in
the Company’s SEC Reports. The Securityholder agrees that the risks described
herein and in such SEC Reports are not the only risks facing the Company. The
Securityholder agrees that these risks could have a material adverse effect on
the Company’s business, results of operations, financial condition or liquidity
and cause its actual operating results to materially differ from those contained
in any forward-looking statements made in this Agreement, in the Company’s SEC
Reports and elsewhere by management. Before making an investment decision, each
Securityholder acknowledges that it has been advised that it should carefully
review the SEC Reports and consider the risks described therein as well as other
information contained or incorporated by reference in this Agreement. Additional
risks and uncertainties not currently known to the Company or that it currently
deems to be immaterial also may materially adversely affect the Company’s
business, financial condition and/or operating results.


(f)         No Other Warranties. Except as set forth in this Agreement, no
representation or warranty is made by the Company to induce the Securityholder
to make this investment, and any representation or warranty not made herein or
therein is specifically disclaimed and no information furnished to the
Securityholder or the Securityholder's advisor(s) in connection with the sale
were in any way inconsistent with the information stated herein. The
Securityholder further understands and acknowledges that no person has been
authorized by the Company to make any representations or warranties concerning
the Company, including as to the accuracy or completeness of the information
contained in this Agreement. The Securityholder understands and has relied only
on the information provided to it in writing by the Company relating to this
investment.

 
6

--------------------------------------------------------------------------------

 


(g)        Independent Investment Decision. Securityholder has independently
evaluated the merits of its decision to purchase Shares pursuant to this
Agreement, such decision has been independently made by the Securityholder.
Securityholder has not relied on the truth, accuracy or completeness of the
statements contained in any research report concerning the Company that was
prepared by an investment banking firm.  The Securityholder further understands
that nothing in this Agreement, any other agreement or any other materials
presented to such Securityholder in connection with the Transaction constitutes
legal, tax or investment advice and such information may not be used, for the
purpose of (i) avoiding tax-related penalties under the Internal Revenue Code or
(ii) promoting, marketing or recommending to another party any tax-related
matters addressed herein. The Securityholder confirms that it has only relied on
the advice of its own tax advisors and business and/or legal counsel in making
its decision to enter into this Agreement.


(h)        Restricted Securities. The Securityholder understands that neither
the Shares nor any interest therein may be resold by the Securityholder in the
absence of a registration under the Securities Act or an exemption from
registration. The Securityholder acknowledges and understands: (i) that the
issuance of the Shares in connection with this Agreement will be exempt from
registration under the Securities Act of 1933, as amended, and applicable state
securities laws; and (ii) that the Shares will be “restricted securities”, as
such term is defined in Rule 144 promulgated under the Securities Act, and they
may not be sold pursuant to such rule unless the conditions thereof are met. The
Company has no obligation to register any securities purchased or issuable
hereunder. The Securityholder is aware that the offering of the Shares involves
securities for which only a limited trading market exists, thereby requiring any
investment to be maintained for an indefinite period of time. The purchase of
the Shares involves risks which the Securityholder has evaluated, and the
Securityholder is able to bear the economic risk of the purchase of such Shares
and the loss of its entire investment. The undersigned is able to bear the
substantial economic risk of the investment for an indefinite period of time,
has no need for liquidity in such investment and can afford a complete loss of
such investment. The Securityholder’s overall commitment to investments that are
not readily marketable is not, and his acquisition of the Shares will not cause
such overall commitment to become, disproportionate to his net worth and the
Securityholder has adequate means of providing for its current needs and
contingencies. It never has been represented, guaranteed or warranted by the
Company, any of the officers, directors, stockholders, partners, employees or
agents of the Company, or any other persons, whether expressly or by
implication, that: (i) the Company or the Securityholders will realize any given
percentage of profits and/or amount or type of consideration, profit or loss as
a result of the Company’s activities or the Securityholder’s investment in the
Company; or (ii) the past performance or experience of the management of the
Company, or of any other person, will in any way indicate the predictable
results of the ownership of the Shares or of the Company’s activities.

 
7

--------------------------------------------------------------------------------

 

(i)         Reliance. The Securityholder acknowledges and agrees that (i) the
offering and sale of the Shares are intended to be exempt from registration
under the Securities Act by virtue of Section 4(2) of the Securities Act and/or
Regulation D promulgated thereunder, (ii) the Shares have not been registered
under the Securities Act and (iii) that the Company has represented to the
Securityholder (assuming the veracity of the representations of the
Securityholder made herein) that the Shares have been offered and sold by the
Company in reliance upon an exemption from registration provided in Section 4(2)
of the Securities Act. Accordingly, the Securityholder acknowledges and
understands that it has been advised that the Shares have not been registered
under the Securities Act and are being sold by the Company in reliance upon the
veracity of the Securityholder’s representations contained herein and that the
availability of the exemption from the registration requirements provided by the
Securities Act and the securities laws of all applicable states is dependent in
part upon the accuracy and truthfulness of Securityholder’s representations. The
Securityholder’s acquisition of the Shares shall constitute a confirmation of
the foregoing representation and warranty and understanding thereof and
Securityholder hereby consents to such reliance.


6.           Transfer Restrictions.


(a)        Transfer Restrictions. The Shares may only be disposed of in
compliance with state and federal securities laws and the terms of this
Agreement. In connection with any transfer of Shares other than pursuant to an
effective registration statement or Rule 144, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Shares
under the Securities Act and is in compliance with this Agreement. As a
condition of any permitted transfer, any such transferee shall provide the
Company with a form of agreement including investment representations of such
transferee substantially similar to the representations of the Securityholder
contained herein. Any permitted transferee must also agree in writing to be
bound by and comply with all the provisions of this Agreement that impose
ongoing obligations on the Securityholder. The Securityholder acknowledges and
agrees that the Company may at any time place a stop transfer order on its
transfer books against the Shares. Such stop order will be removed, and further
transfer of the Shares will be permitted, upon an effective registration of the
respective Shares, or the receipt by the Company of an opinion of counsel
satisfactory to the Company that such further transfer may be effected pursuant
to an applicable exemption from registration.


(b)        The Securityholder agrees to the imprinting of a legend on each
certificate representing the Shares purchased hereunder in the following form:


THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY AN OPINION OF COUNSEL TO THE
TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE
TO THE COMPANY.
 
7.           Tax Considerations


The Securityholder acknowledges and understands the following discussion
regarding the expected tax consequences of the Transaction.

 
8

--------------------------------------------------------------------------------

 


The following is a discussion of certain U.S. federal income tax consequences of
the offer to U.S. holders (as defined below) of Options that are exchanged for
the Shares pursuant to this Agreement. The discussion is based on the Internal
Revenue Code of 1986, as amended, referred to herein as the “Code,” applicable
Treasury Regulations and administrative and judicial interpretations thereof,
each as in effect as of the date of this offer, all of which may change,
possibly with retroactive effect.  The discussion may not apply to stockholders
subject to special rules under the Code, including, without limitation, persons
who acquired their Options as compensation, financial institutions, brokers,
dealers or traders in securities or commodities, insurance companies,
partnerships or other entities treated as partnerships or flow-through entities
for U.S. federal income tax purposes, tax-exempt organizations, persons who are
subject to alternative minimum tax, among others. This discussion does not
address the U.S. federal tax consequences to any Secuirtyholder who, for U.S.
federal income tax purposes, is a non-resident alien individual, foreign
corporation, foreign partnership or foreign estate or trust, and does not
address any state, local or foreign tax consequences of the offer.


BECAUSE INDIVIDUAL CIRCUMSTANCES MAY DIFFER, EACH SECURITYHOLDER SHOULD CONSULT
SUCH SECURITYHOLDER’S TAX ADVISOR REGARDING THE APPLICABILITY OF THE RULES
DISCUSSED BELOW TO SUCH SECURITYHOLDER AND THE PARTICULAR TAX EFFECTS TO SUCH
SECURITYHOLDER OF THE OFFER, INCLUDING THE APPLICATION AND EFFECT OF STATE,
LOCAL, AND FOREIGN TAX LAWS.


For purposes of this discussion, a U.S. holder is any beneficial owner of
Options that is any of the following: (i) an individual who is a citizen or
resident of the United States; (ii) a corporation (or other entity treated as a
corporation for U.S. federal income tax purposes) created or organized under the
laws of the United States, any state thereof or the District of Columbia; (iii)
an estate the income of which is subject to U.S. federal income taxation
regardless of its source; or (iv) a trust (1) if a court within the United
States is able to exercise primary supervision over the administration of such
trust and one or more U.S. persons have the authority to control all substantial
decisions of such trust or (2) that has a valid election in effect to be treated
as a U.S. person for U.S. federal income tax purposes.


The receipt of the Shares by a U.S. holder in exchange for the Options pursuant
to the offer is expected to be a taxable transaction for U.S. federal income tax
purposes.  In general, a U.S. holder who exchanges Options pursuant to the offer
will recognize gain or loss for U.S. federal income tax purposes equal to the
difference, if any, between the fair market value on the date of acceptance for
exchange pursuant to the offer of the Shares received and the holder’s adjusted
tax basis in the Options exchanged pursuant to the offer.  Gain or loss will be
determined separately for each block of Options exchanged pursuant to the
offer.  Any such gain or loss generally will be long-term capital gain or loss
if the stockholder has held the Options for more than one year on the date of
acceptance for exchange pursuant to the offer.  Long-term capital gain of
noncorporate stockholders is generally taxable at preferential rates.  Certain
limitations apply to the use of capital losses.


A U.S. holder’s tax basis in Shares received pursuant to the offer will equal
its fair market value on the date of acceptance for exchange pursuant to the
offer.  A holder’s holding period in the Shares received will begin the day
following the date of acceptance for exchange pursuant to the offer.

 
9

--------------------------------------------------------------------------------

 


8.           Confidentiality


The undersigned Securityholder covenants and agrees, on behalf of itself its
affiliates, parent, subsidiaries, directors, officers, employees, agents, heirs,
successors and assigns, that it shall not, at any time during or after the
termination of this Agreement, make use of or disclose to any person,
corporation, or other entity, for any purpose whatsoever, any trade secret or
other Confidential Information and not to use any such Confidential Information
for any purpose other than the purpose for which it was originally disclosed to
the receiving party.  The undersigned acknowledges that the Confidential
Information is the property of the Company and that this section shall survive
termination of this Agreement and the consummation of the Transaction.


9.           Termination


The Company may terminate this Agreement at any time prior to the consummation
of the Transaction with or without notice to the Securityholders.  If this
Agreement is terminated, all rights and obligations of the Parties hereunder
shall terminate without any liability of any Party to any other Party.


10.         Miscellaneous


(a)           Fees and Expenses. Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.  The Company shall pay
all transfer agent fees, stamp taxes and other taxes and duties levied in
connection with the delivery of any Shares to the Purchaser.
 
(b)           No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.


(c)           Entire Agreement. This Agreement (including the documents referred
to herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.


(d)           Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns. No Party may assign either this Agreement or
any of his or its rights, interests, or obligations hereunder without the prior
written approval of the Company.


(e)           Counterparts. This Agreement may be executed in several
counterparts, including by facsimile, each of which shall be deemed an original
and all of which shall constitute one and the same instrument, and shall become
effective when counterparts have been signed by each of the parties and
delivered to the other parties; it being understood that all parties need not
sign the same counterpart.


(f)           Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 
10

--------------------------------------------------------------------------------

 

(g)           Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given if (i) (and then
three business days after) it is sent by registered or certified mail, return
receipt requested, postage prepaid, or (ii) sent by overnight courier service,
and addressed to the intended recipient as follows: If the Company, to Skinny
Nutritional Corp., 3 Bala Plaza East, Bala Cynwyd, PA 19004 and if the
Securityholders, at the addresses provided on the Securityholder signature page
of this Agreement. Any Party may send any notice, request, demand, claim, or
other communication hereunder to the intended recipient at the address set forth
above using any other means (including personal delivery, expedited courier,
messenger service, fax or ordinary mail), but no such notice, request, demand,
claim, or other communication shall be deemed to have been duly given unless and
until it actually is received by the intended recipient. Any Party may change
the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other Parties notice
in the manner herein set forth.


(h)           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Pennsylvania, without regard to the principles of conflicts of law
thereof.  Each party agrees that all proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective Affiliates, employees
or agents) shall be commenced exclusively in the state and federal courts
sitting in the State of Pennsylvania (the “Pennsylvania Courts”). Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the
Pennsylvania Courts for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any
proceeding, any claim that it is not personally subject to the jurisdiction of
any Pennsylvania Court, or that such proceeding has been commenced in an
improper or inconvenient forum.  Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.  If either party shall commence a proceeding
to enforce any provisions of this Agreement, then the prevailing party in such
proceeding shall be reimbursed by the other party for its reasonable attorney’s
fees and other reasonable costs and expenses incurred with the investigation,
preparation and prosecution of such Proceeding.


(i)           Amendments and Waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Parties. No waiver by any Party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.


(j)           Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 
11

--------------------------------------------------------------------------------

 

(k)           Construction.  Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word "including" shall mean including without limitation. The Parties intend
that each representation, warranty, and covenant contained herein shall have
independent significance. If any Party has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty, or covenant relating to the same
subject matter (regardless of the relative levels of specificity) which the
Party has not breached shall not detract from or mitigate the fact that the
Party is in breach of the first representation, warranty, or covenant.


(l)           Legal Representation.  This Agreement was negotiated by the
parties with the benefit of legal representation and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any party shall not apply to any construction or interpretation thereof.


Signature pages follow.

 
12

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO OPTION EXCHANGE AGREEMENT


IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed by their signature as natural persons or by individuals by their
duly authorized officers as of the date first written above.


THE COMPANY:
     
SKINNY NUTRITIONAL CORP.:
         
Name:
 
Title:
 


 
13

--------------------------------------------------------------------------------

 

SECURITYHOLDER SIGNATURE PAGE
SECURITY EXCHANGE AGREEMENT
SKINNY NUTRITIONAL CORP.


I hereby agree to be bound by all the terms and provisions of this Agreement and
to perform all of my obligations thereunder with respect to the Shares to be
acquired. Set forth below is the name(s) in which Shares should be issued (if
Shares are to be held by more than one owner, each tenant or other person
involved must sign this Signature Page).


PLEASE TYPE OR PRINT LEGIBLY


Name of Securityholder:  __________________________________________________


Street Address: __________________________________________________


City, State, Zip
Code:                                                                                                                              


Telephone Number:
(         )                                                                                                                                                 


Taxpayer Identification
Number:                                                                                                                               
(Social Security number for individuals)


No. of Options to be Cancelled
 
Exercise Price of Options
 
No. of Shares to Issued upon Exchange
                                                 



¨
CHECK HERE IF YOU HAVE NEVER RECEIVED YOUR OPTION CERTIFICATE(S)



The undersigned Security Holder has caused this Agreement to be duly executed by
the undersigned.



 
Signature
 
Date:                             , 2011


 
14

--------------------------------------------------------------------------------

 